PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
This is an action to procure the transfer of certain benefit funds. During the World War the citizens of Lorain formed an organization for the purpose of participating in and furthering war relief work for the benefit of all Americans engaged in the World War. The organization consisted of certain named officials and trustees and committees. Money was raised by this organization for relief work. When the war ended the organization had on hand a fund of about $17,000: The organization was then reorganized under a different name, but substantially the same officers were retained.
In its petition Lorain Post No. 30, American Legion, in addition to setting forward the foregoing facts further alleged that this organization for a period of five years had not used this fund to further the interests of persons for whom said funds were collected, and that no use had been made of said funds. Plaintiff also claimed that because of the termination of the war said committee had entirely failed in its trust. The Legion also set up that it was entitled to said funds for the *636reason that it was the only representative soldier organization whose activities and benefits accrued to the ex-service men and the late World War. The Lorain Community Chest Association demurred to this petition. The demurrer was sustained, whereupon plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held: 1. As it was not alleged that it was impossible to execute the trust and use the funds for the benefit of the soldiers, nor that the funds should be used for a different purpose, or that the trustees had committed any fraud or wrongful act or misconduct which would justify their removal, the petition failed to state a cause of action, as there was nothing stated therein that would justify the court in granting the relief prayed for.
Attorneys — Day, Isaacs & Corrigan, Cleveland, for Lorain Post No. 39, American Legion; Glitsch & ¡Stack, Lorain, for Lorain Chest.